Citation Nr: 1013111	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for gastroesophageal 
disease (GERD).

5.  Entitlement to service connection for lactose 
intolerance.

6.  Entitlement to service connection for sleep disorder.

7.  Entitlement to service connection for concussion 
residuals.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for right shoulder 
disability.

10.  Entitlement to service connection for left shoulder 
disability.

11.  Entitlement to service connection for low back 
disability.

12.  Entitlement to service connection for right foot 
disability.

13.  Entitlement to service connection for left foot 
disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to 
September 1997, from April 2000 to May 2000, from May 2002 
to January 2003, and from January 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in September 2008, 
and a substantive appeal was received in November 2008.

The Board observes that the December 2005 rating decision 
denied service connection for status post deviated septum, 
right knee disability, and left knee disability.  The 
Veteran's November 2006 notice of disagreement included 
these disabilities; however, a September 2008 RO rating 
decision granted entitlement to service connection for 
status post deviated septum, right knee disability, and left 
knee disability.  Thus, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to 
service connection for the disorders listed on the title 
page.

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Littke v. Derwinski, 1 
Vet. App. 90, 92-93 (1990).  The Board finds that additional 
development is necessary prior to final appellate review.

The record reflects that the Veteran reports having received 
relevant private treatment for some of his claimed 
disabilities; however, the treatment records have not been 
associated with the claims file.  Significantly, the Board 
observes that the Veteran stated on his December 2004 VA 
Form 21-526 (Veteran's Application for Compensation and/or 
Pension) that he received pertinent private medical 
treatment from Dr. Alden Glidden in Klamath Falls, Oregon; 
and Drs. Robert Taylor and Kristine Taylor from Back to 
Health Chiropractic in Klamath Falls, Oregon.  The Board is 
unable to determine from the record whether VA has made any 
attempts to obtain these records.  In this regard, the Board 
observes that the RO's December 2008 Appeal Certification 
Worksheet checked the not applicable (N/A) box with regard 
to the Veteran's private treatment records.  Therefore, the 
Board is uncertain as to whether such treatment records 
exist and are available.  The Board is of the opinion that 
the AMC/RO should take appropriate action to obtain and 
associate with the claims file any pertinent private medical 
records pertaining to the referenced treatment.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Nevertheless, the Veteran is reminded that he has an 
obligation to cooperate fully with VA's efforts to obtain 
the medical records, specifically including any necessary 
authorization from the Veteran.  38 C.F.R. § 3.159(c)(1).  
While VA has a duty to assist the Veteran in the development 
of his claim, the Veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that although the Veteran's service 
treatment records have already been requested by the RO, all 
service treatment records may not be associated with the 
claims file.  In this regard, the Board notes that the RO's 
December 2008 Appeal Certification Worksheet states that the 
RO attempted to obtain all of the Veteran's service 
treatment records, but that it was unable to obtain all 
records.  Therefore, in order to afford the Veteran every 
consideration with his appeal, further efforts should be 
undertaken to ensure that all such records have been 
obtained.  The Board believes it reasonable to direct the 
AMC/RO to again request and obtain any missing service 
treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Lastly, if the AMC/RO determines that a medical examination 
of the Veteran is necessary in adjudicating his claim, the 
Veteran's duty to cooperate with VA is also essential.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from 
the Veteran, the AMC/RO should take 
appropriate action to obtain and associate 
with the claims file any medical records 
from Dr. Alden Glidden in Klamath Falls, 
Oregon; and Drs. Robert Taylor and 
Kristine Taylor from Back to Health 
Chiropractic in Klamath Falls, Oregon (as 
documented on the Veteran's December 2004 
VA Form 21-526).  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  The AMC/RO should take appropriate 
action to obtain all of the Veteran's 
service treatment records that are not 
currently incorporated into the claims 
file, to include from the Veteran's active 
duty service, National Guard service, and 
Reserves service.  If additional records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  After the foregoing development has 
been completed, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including examination of the 
Veteran if necessary.  See 38 C.F.R. § 
3.159(c).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

